Case 18-10472-KHK                  Doc 117    Filed 01/04/19 Entered 01/04/19 16:11:43    Desc Main
                                             Document      Page 1 of 3


                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division

                                                     )
 In re:                                              )     Case No. 18-10472-KHK
 Blue Ridge Arsenal, Inc.,                           )     Chapter 11
                      Debtor.                        )
                                                     )
 NOTICE OF MOTION MOTION TO APPROVE SALE OF ASSETS FREE AND CLEAR
         OF ALL LIENS, CLAIMS ENCUMBRANCES AND INTERESTS
          Blue Ridge Arsenal, Inc. (“Debtor”), the Debtor and Debtor-In-Possession herein, by and
 through the undersigned counsel, has filed papers (specifically that certain Motion to Approve
 Sale of Assets Free and Clear of All Liens, Claims, Encumbrances and Interests (the “Motion”))
 requesting the entry of an Order (i) approving the terms and conditions of that certain Agreement
 of Sale and Purchase (the “Sale Agreement”) by and between, inter alia, the Debtor, as seller,
 and Blackfish Armory, LLC (“Blackfish”), a Virginia limited liability company and a secured
 creditor holding senior lien on all assets of the Debtor, as purchaser, providing for the sale of
 substantially all of the Debtor’s assets in exchange for payment of the sum of $600,000 through
 crediting of the current amount owed to Blackfish as a secured creditor ($600,000), and by
 payment of the sum of $25,000 in cash, as more particularly described in the Motion, and
 (ii) authorizing the sale of said property to Blackfish, free and clear of all liens, claims,
 encumbrances, and interests, including the liens, claims, encumbrances and interests of certain
 creditors more particularly described in the Motion. A copy of the Motion, with Exhibit and a
 proposed Order, is being served on all known lien creditors and is available to any other party
 upon written request to the undersigned counsel. Regardless, all pleadings and exhibits have
 been filed with the Court and are available for review through the Bankruptcy Court’s website at
 https://www.vaeb.uscourts.gov.
         Your rights may be affected. You should read these papers carefully and discuss
 them with your attorney, if you have one in this bankruptcy case. (If you do not have an
 attorney, you may wish to consult one.)
         If you do not wish the court to grant the relief sought in the Motion, or if you want the
 court to consider your views on the Motion, then you or your attorney must:
          On or before 5:00 p.m. on February 5, 2019 (the “Response Deadline”) file with
            the Court, at the following address, Clerk of Court, United States Bankruptcy Court
            for the Eastern District of Virginia, Alexandria Division, 200 South Washington
            Street, Alexandria, Virginia 22314, a written response with supporting Memorandum,
            as required by Local Rule 9013-1(H). Unless a written response and memorandum
            is filed and served by the Response Deadline, the Court may deem any opposition
            waived, treat the Motion as conceded, and issue an order granting the requested
            relief without further notice or hearing. If you mail your response to the Court for
            filing, you must mail it early enough so the court will receive it on or before the date
            noted above. You must also mail a copy to the persons listed below.


 Robert M. Marino, Esq. VSB #26076
 Redmon Peyton & Braswell, LLP
 510 King Street, Suite 301
 Alexandria, VA 22314
 703-684-2000
 703-684-5109 (fax)
 rmmarino@rpb-law.com
 Counsel for Blue Ridge Arsenal, Inc.
Case 18-10472-KHK       Doc 117     Filed 01/04/19 Entered 01/04/19 16:11:43          Desc Main
                                   Document      Page 2 of 3


         Send a copy of any written response to the following persons:
                            Robert M. Marino, Esq.
                            Redmon Peyton & Braswell LLP
                            510 King Street, Suite 301
                            Alexandria, Virginia 22314

                                The Office of the United States Trustee, Region 4
                                115 South Union Street, Suite 210
                                Alexandria, VA 22314
         Attend a hearing presently scheduled for Tuesday, February 12, 2019, at 11:00
           A.M., before the Honorable Klinette H. Kindred, United States Bankruptcy Judge,
           Courtroom II, Second Floor, 200 South Washington Street, Alexandria, Virginia
           22314.
        If you or your attorney do not take these steps, the court may decide that you do not
 oppose the relief sought in the Motion and may enter an order granting that relief.
 Dated: January 4, 2019                        Respectfully Submitted,

                                            /s/ Robert M. Marino
                                            Robert M. Marino, Esq. VSB#26076
                                            REDMON, PEYTON & BRASWELL, LLP
                                            510 King Street, Suite 301
                                            Alexandria, VA 22314
                                            Phone: 703-684-2000
                                            Fax: 703-684-5109
                                            Email: rmmarino@rpb-law.com
                                            Counsel for Blue Ridge Arsenal, Inc.




                                               -2-
Case 18-10472-KHK             Doc 117       Filed 01/04/19 Entered 01/04/19 16:11:43                        Desc Main
                                           Document      Page 3 of 3


                                           CERTIFICATE OF SERVICE
           I hereby certify that I have this 4th day of January, 2019, caused a copy of the foregoing Notice to be served
 electronically through the electronic case filing system to all persons entering their appearance and requesting notice
 in this case, and by first class mail, postage prepaid, to all persons on the attached mailing matrix. And by certified
 mail to the following persons believed to hold liens of record on the subject Assets:

          Sandy Spring Bank
          c/o CT Corporation System
          4701 Cox Road, Suite 285
          Glen Allen VA 23060

          Sandy Spring Bancorp, Inc.
          17801 Georgia Avenue
          Olney, MD 20832
          Attn: Ronald E. Kuykendall, Executive Vice President, General Counsel and Secretary

          American Express National Bank f/k/a American Express Bank, FSB
          Attn: Laureen E. Seeger, Executive Vice President and General Counsel
          4315 South 2700 West
          Salt Lake City, UT 84184

          Wells Fargo Financial Leasing, Inc.
          c/o Corporation Service Company
          100 Shockoe Slip, 2nd Floor
          Richmond, VA 23219

          Wells Fargo Financial Leasing, Inc.
          800 Walnut Street
          Des Moines, IA 50309
          Attn: C. Allen Parker, Senior Executive Vice President and General Counsel

          Monroe Capital Management Advisors, LLC
          311 South Wacker Drive
          64th Floor
          Chicago, IL 60606
          Attn: Peter Gruszka, General Counsel and Managing Director

          Channel Partners Capital, LLC
          11100 Wayzata Blvd., Suite 305
          Minnetonka, MN 55305
          Attn: Brad Peterson, CEO

          CT Corporation System, as Representative
          330 N. Brand Blvd., Suite 700
          Glendale, CA 91203
          Attn: SPRS
                                                                 /s/ Robert M. Marino
                                                                 Robert M. Marino




                                                           -3-
